Name: Commission Implementing Regulation (EU) 2015/931 of 17 June 2015 amending and correcting Regulation (EC) No 1235/2008 laying down detailed rules for implementation of Council Regulation (EC) No 834/2007 as regards the arrangements for imports of organic products from third countries (Text with EEA relevance)
 Type: Implementing Regulation
 Subject Matter: trade;  agricultural policy;  foodstuff;  cooperation policy;  trade policy
 Date Published: nan

 18.6.2015 EN Official Journal of the European Union L 151/1 COMMISSION IMPLEMENTING REGULATION (EU) 2015/931 of 17 June 2015 amending and correcting Regulation (EC) No 1235/2008 laying down detailed rules for implementation of Council Regulation (EC) No 834/2007 as regards the arrangements for imports of organic products from third countries (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 834/2007 of 28 June 2007 on organic production and labelling of organic products and repealing Regulation (EEC) No 2092/91 (1), and in particular Article 33(2) and (3) and Article 38(d) thereof, Whereas: (1) Commission Regulation (EC) No 1235/2008 (2) provides for a period for the control bodies and control authorities to submit their request for recognition for the purpose of compliance in accordance with Article 32 of Regulation (EC) No 834/2007. As the implementation of the provisions regarding the import of compliant products is still under assessment and the related guidelines, models, questionnaires and the necessary electronic transmission system are still under development, the deadline for the submission of requests by control bodies and control authorities should be extended. (2) For the sake of simplification and efficiency of the recognition procedure of control bodies and control authorities for the purpose of compliance and equivalence, the representatives of those control bodies or control authorities should be allowed to introduce requests for inclusion in the lists provided for in Articles 3 and 10 of Regulation (EC) No 1235/2008 at any time of the year. The annual deadline by which such requests are to be received should therefore be deleted. (3) Annex III to Regulation (EC) No 1235/2008 sets out the list of third countries whose systems of production and control measures for organic production of agricultural products are recognised as equivalent to those laid down in Regulation (EC) No 834/2007. (4) According to the information provided by Australia, the relevant competent authority has changed. (5) According to the information provided by Japan, the name and internet address of several of its control bodies have changed. (6) On the basis of the information provided by the Republic of Korea, the internet address of the relevant competent authority should be included. (7) The duration of the inclusion of Tunisia in the list ends on 30 June 2015. Following corrective measures and improvements made by Tunisia as regards its control system, it is appropriate to prolong the inclusion of Tunisia in Annex III to Regulation (EC) No 1235/2008 for an unspecified period. (8) The duration of the inclusion of the United States in the list ends on 30 June 2015. Given that the United States continues to satisfy the conditions laid down in Article 33(2) of Regulation (EC) No 834/2007, the inclusion should be prolonged for an unspecified period. (9) Annex IV to Regulation (EC) No 1235/2008 sets out the list of control bodies and control authorities competent to carry out controls and issue certificates in third countries for the purpose of equivalence. (10) The Commission has received and examined a request from Abcert AG to amend its specifications. The examination of the information received led to the conclusion that it is justified to extend the geographical scope of its recognition for product categories A and D to Albania, Armenia, Bosnia and Herzegovina, Kosovo (3), Kyrgyzstan, the former Yugoslav Republic of Macedonia, Montenegro, Serbia, Tajikistan, Turkmenistan and Uzbekistan, and for product category B to Moldova. (11) The Commission has received and examined a request from Afrisco Certified Organic, CC to amend its specifications. The examination of the information received led to the conclusion that it is justified to extend the scope of its recognition for Namibia, South Africa, Swaziland, Zambia and Zimbabwe to product category B. (12) The Commission has received and examined a request from Agreco R.F. GÃ ¶derz GmbH to amend its specifications. The examination of the information received led to the conclusion that it is justified to extend the geographical scope of its recognition for product category A to Bolivia, Bosnia and Herzegovina, Burkina Faso, Cambodia, Cape Verde, Colombia, Cuba, the Dominican Republic, Ecuador, Egypt, El Salvador, Ethiopia, Fiji, the former Yugoslav Republic of Macedonia, Georgia, Guatemala, Honduras, Indonesia, Iran, Kazakhstan, Kenya, Kyrgyzstan, Madagascar, Mali, Montenegro, Nepal, Nicaragua, Nigeria, Papua New Guinea, Paraguay, Peru, the Philippines, Samoa, Senegal, Serbia, the Solomon Islands, South Africa, Sri Lanka, Suriname, Tanzania, Thailand, Togo, Tonga, Turkmenistan, Tuvalu, Uganda, Uzbekistan, Venezuela, and Vietnam, and for product category D to Burkina Faso, Colombia, Cuba, Ethiopia, Guatemala, Honduras, Kenya, Mali, Mexico, Nepal, Nicaragua, Nigeria, Papua New Guinea, Paraguay, the Philippines, Senegal, South Africa, Sri Lanka, Suriname, Tuvalu, Uganda, Uruguay and Vietnam. (13) Austria Bio Garantie GmbH informed the Commission that it ceased its certification activities in all third countries for which it was recognised. (14) BCS Ã ko-Garantie GmbH notified the Commission of the change of its name to Kiwa BCS Ã ko-Garantie GmbH. (15) In addition, the Commission has received and examined a request from BCS Ã ko-Garantie to amend its specifications. The examination of the information received led to the conclusion that it is justified to extend the geographical scope of its recognition for product category B to Kenya, Mongolia, the United Arab Emirates and Vietnam, for product category E to Kenya and Mongolia, and for product category F to Bangladesh, Bhutan, Colombia, Fiji, Nepal, Papua New Guinea, Singapore and South Africa. (16) The Commission has received and examined a request from Bioagricert S.r.l. to amend its specifications. The examination of the information received led to the conclusion that it is justified to extend the geographical scope of its recognition for product categories A and D to Iran and Vietnam. (17) The Commission has received and examined a request from Bio Latina Certificadora to amend its specifications. The examination of the information received led to the conclusion that it is justified to extend the geographical scope of its recognition for product category A to Nicaragua and Peru. Furthermore, Bio Latina Certificadora informed the Commission that it ceased its certification activities for product category C in Peru. (18) The Commission has received and examined a request from Caucacert Ltd to amend its specifications. The examination of the information received led to the conclusion that it is justified to extend the scope of its recognition for Georgia to product categories B and F. (19) The Commission has received and examined a request from CCPB Srl to amend its specifications. The examination of the information received led to the conclusion that it is justified to extend the geographical scope of its recognition for product categories A and D to Mali. Furthermore, CCPB Srl informed the Commission that it changed address. (20) The Commission has received and examined a request from CERES Certification of Environmental Standards GmbH to amend its specifications. The examination of the information received led to the conclusion that it is justified to extend the geographical scope of its recognition for product category A to Cambodia, El Salvador, Guatemala, Honduras, Laos, Madagascar, Malaysia, Mozambique, Myanmar/Burma, Namibia, Nicaragua, Panama, Samoa, Timor-Leste, Uruguay, Venezuela and Zimbabwe, for product category B to Myanmar/Burma and Uruguay, for product category D to Cambodia, El Salvador, Guatemala, Honduras, Laos, Madagascar, Malaysia, Mozambique, Myanmar/Burma, Namibia, Nicaragua, Panama, Samoa, Timor-Leste, the United Arab Emirates, Uruguay, Venezuela and Zimbabwe, and for product category F to China, the former Yugoslav Republic of Macedonia and Serbia. (21) The Commission has received and examined a request from Certificadora Mexicana de productos y procesos ecolÃ ³gicos S.C. to amend its specifications. The examination of the information received led to the conclusion that it is justified to extend the geographical scope of its recognition for product category A to Colombia. (22) The Commission has received and examined a request from Control Union Certifications to amend its specifications. The examination of the information received led to the conclusion that it is justified to extend the geographical scope of its recognition for product category A to Algeria, Azerbaijan, Bolivia, Chile, El Salvador, Guatemala, Nicaragua, Russia, Sudan and The Gambia, for product category B to Azerbaijan, Bolivia, Chile, El Salvador, Guatemala, Nicaragua, Russia, Sudan and The Gambia, for product category C to Algeria, Azerbaijan and Russia, for product category D to Algeria, Azerbaijan, Bolivia, Chile, El Salvador, Guatemala, Nicaragua, Russia, Sudan and The Gambia, and for product categories E and F to Azerbaijan and Russia. (23) The Commission has received and examined a request from Ecocert SA to amend its specifications. The examination of the information received led to the conclusion that it is justified to extend the geographical scope of its recognition for product category A to Ethiopia and Taiwan, for product category C to Japan, for product category D to Chile and Taiwan and for product category E to Colombia and Cuba. (24) The Commission has received and examined a request from Ecoglobe to amend its specifications. The examination of the information received led to the conclusion that it is justified to extend the scope of its recognition for Afghanistan, Armenia, Belarus, Iran, Kazakhstan, Kyrgyzstan, Pakistan, Russia, Tajikistan, Turkmenistan, Ukraine and Uzbekistan to product category B. (25) In recent months the Commission received several notifications from Member States concerning high volume shipments of organic goods imported from Ukraine into the Union containing residues of plant protection products that are not allowed in organic farming according to Regulation (EC) No 834/2007 and Commission Regulation (EC) No 889/2008 (4). The goods in question had been certified under Regulation (EC) No 834/2007 by Ekolojik Tarim Kontrol Organizasyonu (ETKO). Following information received by the Commission from ETKO and an on-the-spot examination of its activities by its accreditation body, serious deficiencies in the checks carried out and a substantial number of non-conformities were documented, which all together indicated a systematic malfunctioning of the control measures applied. It also appeared that ETKO was unable to take adequate corrective measures in respect of the deficiencies reported and in response to the serious infringements observed. In such circumstances the risk exists for the consumer to be misled about the true nature of the products certified by ETKO. Consequently, ETKO should be withdrawn from the list in accordance with points (d), (e) and (f) of the first subparagraph of Article 12(2) of Regulation (EC) No 1235/2008. (26) The Commission has received and examined a request from IMO Control LatinoamÃ ©rica Ltda. to amend its specifications. The examination of the information received led to the conclusion that it is justified to extend the geographical scope of its recognition for product categories A and D to Panama and Suriname. (27) The Commission has received and examined a request from IMO-Control Sertifikasyon Tic. Ltd Ãti to amend its specifications. The examination of the information received led to the conclusion that it is justified to extend the scope of its recognition for Turkey to product categories B and E. (28) IMO Institut fÃ ¼r MarktÃ ¶kologie GmbH informed the Commission that it ceased its certification activities in all third countries for which it was recognised. (29) Indocert informed the Commission that it ceased its certification activities for product category C. (30) The Commission has received and examined a request from IMOswiss AG to amend its specifications. The examination of the information received led to the conclusion that it is justified to extend the geographical scope of its recognition for product category A to Cambodia, Iran, Laos, Malaysia, Myanmar/Burma, Oman, Saudi Arabia, Suriname and The Gambia, for product category B to Ethiopia and for product category D to the Bahamas, Cambodia, Honduras, Iran, Laos, Malaysia, Myanmar/Burma, Oman, Saudi Arabia and The Gambia. (31) The Commission has received and examined a request from Istituto Certificazione Etica e Ambientale to amend its specifications. The examination of the information received led to the conclusion that it is justified to extend the geographical scope of its recognition for product categories A and D to CÃ ´te d'Ivoire. (32) The Commission has received and examined a request from LACON GmbH to amend its specifications. The examination of the information received led to the conclusion that the scope of its recognition for product category D can include wine. Furthermore, it is justified to extend the geographical scope of its recognition for product category A to Bhutan, Brazil, Indonesia, Mauritius, Nigeria, Senegal, Sri Lanka, Uganda and the United Arab Emirates, for product category B to Madagascar, Morocco, Senegal, Serbia and Tanzania, and for product category D to Bhutan, Brazil, Indonesia, Mali, Mauritius, Nigeria, Senegal, Sri Lanka, and Uganda. (33) The Commission has received and examined a request from Letis SA to amend its specifications. The examination of the information received led to the conclusion that it is justified to extend the geographical scope of its recognition for product category A to the Cayman Islands, Ecuador and Mexico, and for product category D to the Cayman Islands and Ecuador. (34) The Commission has received and examined a request from NASAA Certified Organic Pty Ltd to amend its specifications. The examination of the information received led to the conclusion that it is justified to extend the geographical scope of its recognition for product categories A and D to China. (35) The Commission has received and examined a request from Organic Control System to amend its specifications. The examination of the information received led to the conclusion that it is justified to extend the geographical scope of its recognition for product categories A and D to Montenegro. (36) The Commission has received and examined a request from Organic Standard to amend its specifications. The examination of the information received led to the conclusion that it is justified to extend the geographical scope of its recognition for product category A to Armenia, Azerbaijan, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Russia and Uzbekistan, for product category B to Georgia and for product category D to Armenia, Azerbaijan, Belarus, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Russia and Uzbekistan. The information received led furthermore to the conclusion that it is justified to extend the scope of its recognition for Belarus and Ukraine to product categories C, E and F. (37) The Commission has received and examined a request from OrganizaciÃ ³n Internacional Agropecuaria to amend its specifications. The examination of the information received led to the conclusion that it is justified to extend the scope of its recognition for Argentina to product category D, including wine, and to extend the geographical scope of its recognition for product category A to Bolivia and Paraguay, for product category C to Brazil and Uruguay, and for product category D to Bolivia, Brazil and Paraguay. (38) SGS Austria Controll-Co. GmbH informed the Commission that it ceased its certification activities in all third countries for which it was recognised. (39) The Commission has received and examined a request from Soil Association Certification Limited to amend its specifications. The examination of the information received led to the conclusion that it is justified to extend the geographical scope of its recognition for product categories A and D to Algeria, the Bahamas, Hong Kong, Malawi, Samoa, Singapore and Vietnam. (40) Suolo e Salute srl informed the Commission that it ceased its certification activities in Serbia. (41) The duration of the inclusion of several control bodies in the list ends on 30 June 2015. Based on the continuous supervision performed by the Commission in accordance with Article 33(3) of Regulation (EC) No 834/2007, the duration of the inclusion of the control bodies concerned should be extended until 30 June 2018. (42) Annex IV to Regulation (EC) No 1235/2008 as amended by Commission Implementing Regulation (EU) No 355/2014 (5) contains an error in relation to the code number for Nepal for the control body Onecert, Inc.. That error needs to be corrected. (43) Regulation (EC) No 1235/2008 should therefore be amended and corrected accordingly. (44) As the references to 30 June 2015 as the end date of the duration of the inclusion in the lists in Annexes III and IV to Regulation (EC) No 1235/2008 need to be amended in due time, the relevant amendments should apply from 30 June 2015. (45) The measures provided for in this Regulation are in accordance with the opinion of the regulatory Committee on organic production, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1235/2008 is amended as follows: (1) In Article 4, paragraph 1 is replaced by the following: 1. The Commission shall consider whether to recognise and include a control body or control authority in the list provided for in Article 3 upon receipt of a request thereto from the representative of the control body or control authority concerned on the basis of the model of application made available by the Commission in accordance with Article 17(2). Only complete requests that have been received before 31 October 2016 shall be taken into account for the drawing up of the first list. (2) In Article 11, paragraph 1 is replaced by the following: 1. The Commission shall consider whether to include a control body or control authority in the list provided for in Article 10 upon receipt of a request thereto from the representative of the control body or control authority concerned on the basis of the model of application made available by the Commission in accordance with Article 17(2). Only complete requests shall be taken into account for updating the list. (3) Annex III is amended in accordance with Annex I to this Regulation; (4) Annex IV is amended in accordance with Annex II to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. However, points 4 and 5 of Annex I and point 33 of Annex II shall apply from 30 June 2015. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 June 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 189, 20.7.2007, p. 1. (2) Commission Regulation (EC) No 1235/2008 of 8 December 2008 laying down detailed rules for implementation of Council Regulation (EC) No 834/2007 as regards the arrangements for imports of organic products from third countries (OJ L 334, 12.12.2008, p. 25). (3) This designation is without prejudice to positions on status, and is in line with UNSCR 1244/1999 and the ICJ Opinion on the Kosovo declaration of independence. (4) Commission Regulation (EC) No 889/2008 of 5 September 2008 laying down detailed rules for the implementation of Council Regulation (EC) No 834/2007 on organic production and labelling of organic products with regard to organic production, labelling and control (OJ L 250, 18.9.2008, p. 1). (5) Commission Implementing Regulation (EU) No 355/2014 of 8 April 2014 amending Regulation (EC) No 1235/2008 laying down detailed rules for implementation of Council Regulation (EC) No 834/2007 as regards the arrangements for imports of organic products from third countries (OJ L 106, 9.4.2014, p. 15). ANNEX I Annex III to Regulation (EC) No 1235/2008 is amended as follows: (1) In the entry relating to Australia, point 4 is replaced by the following: 4. Competent authority: Department of Agriculture, www.agriculture.gov.au/biosecurity/export/organic-bio-dynamic (2) In the entry relating to Japan, point 5 is amended as follows: (a) The row relating to code number JP-BIO-007 is replaced by the following: JP-BIO-007 Bureau Veritas Japan, Inc. http://certification.bureauveritas.jp/cer-business/jas/nintei_list.html (b) The row relating to code number JP-BIO-009 is replaced by the following: JP-BIO-009 Overseas Merchandise Inspection Co., Ltd http://www.omicnet.com/omicnet/services-en/organic-certification-en.html (c) The row relating to code number JP-BIO-010 is replaced by the following: JP-BIO-010 Organic Farming Promotion Association http://yusuikyo.web.fc2.com/ (d) The row relating to code number JP-BIO-018 is replaced by the following: JP-BIO-018 Organic Certification Association http://yuukinin.org (3) In the entry relating to the Republic of Korea, point 4 is replaced by the following: 4. Competent authority: Ministry of Agriculture, Food and Rural Affairs, www.enviagro.go.kr/portal/en/main.do (4) In the entry relating to Tunisia, point 7 is replaced by the following: 7. Duration of the inclusion: unspecified. (5) In the entry relating to the United States, point 7 is replaced by the following: 7. Duration of the inclusion: unspecified. ANNEX II Annex IV to Regulation (EC) No 1235/2008 is amended as follows: (1) In the entry relating to Abcert AG, point 3 is amended as follows: (a) the following rows are inserted in the appropriate alphabetical order: Albania AL-BIO-137 x   x   Armenia AM-BIO-137 x   x   Bosnia and Herzegovina BY-BIO-137 x   x   Kosovo (1) XK-BIO-137 x   x   Kyrgyzstan KG -BIO-137 x   x   Former Yugoslav Republic of Macedonia MK-BIO-137 x   x   Montenegro ME-BIO-137 x   x   Serbia RS-BIO-137 x   x   Tajikistan TJ-BIO-137 x   x   Turkmenistan TM-BIO-137 x   x   Uzbekistan UZ-BIO-137 x   x   (b) in the row concerning Moldova, a cross is added in column B; (c) at the end of the table a footnote line concerning Kosovo is added as follows: (1) This designation is without prejudice to positions on status, and is in line with UNSCR 1244/1999 and the ICJ Opinion on the Kosovo declaration of independence. (2) In the entry relating to Afrisco Certified Organic, CC, in point 3, in the rows concerning Namibia, South Africa, Swaziland, Zambia and Zimbabwe, a cross is added in column B. (3) In the entry relating to Agreco R.F. GÃ ¶derz GmbH, in point 3, the following rows are inserted in the appropriate alphabetical order: Bolivia BO-BIO-151 x      Bosnia and Herzegovina BA-BIO-151 x      Burkina Faso BF-BIO-151 x   x   Cambodia KH-BIO-151 x      Cape Verde CV-BIO-151 x      Colombia CO-BIO-151 x   x   Cuba CU-BIO-151 x   x   Dominican Republic DO-BIO-151 x      Ecuador EC-BIO-151 x      Egypt EG-BIO-151 x      El Salvador SV-BIO-151 x      Ethiopia ET-BIO-151 x   x   Fiji FJ-BIO-151 x      Former Yugoslav Republic of Macedonia MK-BIO-151 x      Georgia GE-BIO-151 x      Guatemala GT-BIO-151 x   x   Honduras HN-BIO-151 x   x   Indonesia ID-BIO-151 x      Iran IR-BIO-151 x      Kazakhstan KZ-BIO-151 x      Kenya KE-BIO-151 x   x   Kyrgyzstan KG-BIO-151 x      Madagascar MG-BIO-151 x      Mali ML-BIO-151 x   x   Mexico MX-BIO-151    x   Montenegro ME-BIO-151 x      Nepal NP-BIO-151 x   x   Nicaragua NI-BIO-151 x   x   Nigeria NG-BIO-151 x   x   Papua New Guinea PG-BIO-151 x   x   Paraguay PY-BIO-151 x   x   Peru PE-BIO-151 x      Philippines PH-BIO-151 x   x   Samoa WS-BIO-151 x      Senegal SN-BIO-151 x   x   Serbia RS-BIO-151 x      Solomon Islands SB-BIO-151 x      South Africa ZA-BIO-151 x   x   Sri Lanka LK-BIO-151 x   x   Suriname SR-BIO-151 x   x   Tanzania TZ-BIO-151 x      Thailand TH-BIO-151 x      Togo TG-BIO-151 x      Tonga TO-BIO-151 x      Turkmenistan TM-BIO-151 x      Tuvalu TV-BIO-151 x   x   Uganda UG-BIO-151 x   x   Uruguay UY-BIO-151    x   Uzbekistan UZ-BIO-151 x      Venezuela VE-BIO-151 x      Vietnam VN-BIO-151 x   x   (4) The entire entry relating to Austria Bio Garantie GmbH is deleted. (5) The entire entry relating to BCS Ã ko-Garantie GmbH is deleted. (6) In the entry relating to Bioagricert Srl., in point 3, the following rows are inserted in the appropriate alphabetical order: Iran IR-BIO-132 x   x   Vietnam VN-BIO-132 x   x   (7) In the entry relating to Bio Latina Certificadora, point 3 is amended as follows: (a) in the row concerning Nicaragua, a cross is added in column A; (b) in the row concerning Peru, a cross is added in column A and the cross in column C is deleted. (8) In the entry relating to Caucacert Ltd, in point 3, in the row concerning Georgia, a cross is added in columns B and F. (9) The entry relating to CCPB Srl is amended as follows: (a) point 1 is replaced by the following: 1. Address: Viale Masini 36, 40126 Bologna, Italy (b) in point 3, the following row is inserted: Mali ML-BIO-102 x   x   (10) In the entry relating to CERES Certification of Environmental Standards GmbH, point 3 is amended as follows: (a) the following rows are inserted in the appropriate alphabetical order: Cambodia KH-BIO-140 x   x   El Salvador SV-BIO-140 x   x   Guatemala GT-BIO-140 x   x   Honduras HN-BIO-140 x   x   Laos LA-BIO-140 x   x   Madagascar MG-BIO-140 x   x   Malaysia MY-BIO-140 x   x   Mozambique MZ-BIO-140 x   x   Myanmar/Burma MM-BIO-140 x x  x   Namibia NA-BIO-140 x   x   Nicaragua NI-BIO-140 x   x   Panama PA-BIO-140 x   x   Samoa WS-BIO-140 x   x   Timor-Leste TL-BIO-140 x   x   United Arab Emirates AE-BIO-140    x   Uruguay UY-BIO-140 x x  x   Venezuela VE-BIO-140 x   x   Zimbabwe ZW-BIO-140 x   x   (b) in the row concerning China, a cross is added in column F; (c) in the row concerning the former Yugoslav Republic of Macedonia, a cross is added in column F; (d) in the row concerning Serbia, a cross is added in column F. (11) In the entry relating to Certificadora Mexicana de productos y procesos ecolÃ ³gicos S.C., in point 3, the following row is inserted: Colombia CO-BIO-104 x      (12) In the entry relating to Control Union Certifications, in point 3, the following rows are inserted in the appropriate alphabetical order: Algeria DZ-BIO-149 x  x x   Azerbaijan AZ-BIO-149 x x x x x x Bolivia BO-BIO-149 x x  x   Chile CL-BIO-149 x x  x   El Salvador SV-BIO-149 x x  x   Gambia GM-BIO-149 x x  x   Guatemala GT-BIO-149 x x  x   Nicaragua NI-BIO-149 x x  x   Russia RU-BIO-149 x x x x x x Sudan SD-BIO-149 x x  x   (13) In the entry relating to Ecocert SA, point 3 is amended as follows: (a) the following rows are inserted in the appropriate alphabetical order: Chile CL-BIO-154    x   Ethiopia ET-BIO-154 x      Taiwan TW-BIO-154 x   x   (b) in the row concerning Colombia, a cross is added in column E; (c) in the row concerning Cuba, a cross is added in column E; (d) in the row concerning Japan, a cross is added in column C. (14) In the entry relating to Ecoglobe, in point 3, in the rows concerning Afghanistan, Armenia, Belarus, Iran, Kazakhstan, Kyrgyzstan, Pakistan, Russia, Tajikistan, Turkmenistan, Ukraine and Uzbekistan, a cross is added in column B. (15) The entire entry relating to Ekolojik Tarim Kontrol Organizasyonu is deleted. (16) In the entry relating to IMO Control LatinoamÃ ©rica Ltda., in point 3, the following rows are inserted in the appropriate alphabetical order: Panama PA-BIO-123 x   x   Suriname SR-BIO-123 x   x   (17) In the entry relating to IMO-Control Sertifikasyon Tic. Ltd Ãti, in point 3, in the row concerning Turkey, a cross is added in columns B and E. (18) The entire entry relating to IMO Institut fÃ ¼r MarktÃ ¶kologie GmbH is deleted. (19) In the entry relating to Indocert, in point 3, in the row concerning India, the cross in column C is deleted. (20) In the entry relating to IMOswiss AG, point 3 is amended as follows: (a) the following rows are inserted in the appropriate alphabetical order: Bahamas BS-BIO-143   x   Cambodia KH-BIO-143 x   x   Gambia GM-BIO-143 x   x   Honduras HN-BIO-143    x   Iran IR-BIO-143 x   x   Laos LA-BIO-143 x   x   Malaysia MY-BIO-143 x   x   Myanmar/Burma MM-BIO-143 x   x   Oman OM-BIO-143 x   x   Saudi Arabia SA-BIO-143 x   x   Suriname SR-BIO-143 x   x   (b) in the row concerning Ethiopia, a cross is added in column B. (21) In the entry relating to Istituto Certificazione Etica e Ambientale, in point 3, the following row is inserted: CÃ ´te d'Ivoire CI-BIO-111 x   x   (22) The following new entry is inserted: Kiwa BCS Ã ko-Garantie GmbH  1. Address: Marientorgraben 3-5, 90402 NÃ ¼rnberg, Germany 2. Internet address: http://www.bcs-oeko.com 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Albania AL-BIO-141 x   x   Algeria DZ-BIO-141 x   x   Angola AO-BIO-141 x   x   Armenia AM-BIO-141 x   x   Azerbaijan AZ-BIO-141 x   x   Bangladesh BD-BIO-141 x   x  x Belarus BY-BIO-141 x   x x  Benin BJ-BIO-141 x   x   Bhutan BT-BIO-141 x   x  x Bolivia BO-BIO-141 x   x   Botswana BW-BIO-141 x   x   Brazil BR-BIO-141 x x  x x  Cambodia KH-BIO-141 x   x   Chad TD-BIO-141 x   x   Chile CL-BIO-141 x x x x  x China CN-BIO-141 x x x x x x Colombia CO-BIO-141 x x  x  x Costa Rica CR-BIO-141   x    CÃ ´te d'Ivoire CI-BIO-141 x   x x  Cuba CU-BIO-141 x x  x   Dominican Republic DO-BIO-141 x   x   Ecuador EC-BIO-141 x x x x x  Egypt EG-BIO-141 x   x   El Salvador SV-BIO-141 x x  x x  Ethiopia ET-BIO-141 x x  x x  Georgia GE-BIO-141 x   x x  Fiji FJ-BIO-141 x   x  x Ghana GH-BIO-141 x   x   Guatemala GT-BIO-141 x   x x  Haiti HT-BIO-141 x   x   Honduras HN-BIO-141 x   x x  Hong Kong HK-BIO-141 x   x   India IN-BIO-141    x   Indonesia ID-BIO-141 x   x   Iran IR-BIO-141 x x  x   Japan JP-BIO-141 x   x   Kenya KE-BIO-141 x x  x x  Kosovo (1) XK-BIO-141 x   x x  Kyrgyzstan KG-BIO-141 x   x x  Laos LA-BIO-141 x   x   Lesotho LS-BIO-141 x   x   Former Yugoslav Republic of Macedonia MK-BIO-141 x   x   Malawi MW-BIO-141 x   x   Malaysia MY-BIO-141 x   x   Mexico MX-BIO-141 x x  x x  Moldova MD-BIO-141 x   x   Mongolia MN-BIO-141 x x  x x  Montenegro ME-BIO-141 x   x   Morocco MA-BIO-141 x   x   Mozambique MZ-BIO-141 x   x   Myanmar/Burma MM-BIO-141 x  x x   Namibia NA-BIO-141 x   x   Nepal NP-BIO-141 x   x  x Nicaragua NI-BIO-141 x x  x x  Oman OM-BIO-141 x   x x  Panama PA-BIO-141 x   x   Papua New Guinea PG-BIO-141 x   x  x Paraguay PY-BIO-141 x x  x x  Peru PE-BIO-141 x   x x  Philippines PH-BIO-141 x  x x   Russia RU-BIO-141 x   x x  Saudi Arabia SA-BIO-141 x x  x x  Senegal SN-BIO-141 x   x   Serbia RS-BIO-141 x   x   Singapore SG-BIO-141 x   x  x South Africa ZA-BIO-141 x x  x x x South Korea KR-BIO-141 x  x x x  Sri Lanka LK-BIO-141 x   x   Sudan SD-BIO-141 x   x   Swaziland SZ-BIO-141 x   x   French Polynesia PF-BIO-141 x   x   Taiwan TW-BIO-141 x  x x   Tanzania TZ-BIO-141 x   x   Thailand TH-BIO-141 x  x x x  Turkey TR-BIO-141 x x  x x  Uganda UG-BIO-141 x   x   Ukraine UA-BIO-141 x   x x  United Arab Emirates AE-BIO-141 x x  x   Uruguay UY-BIO-141 x x  x x  Venezuela VE-BIO-141 x   x   Vietnam VN-BIO-141 x x x x   4. Exceptions: in-conversion products, products covered by Annex III 5. Duration of inclusion in the list: until 30 June 2018. (23) The entry relating to LACON GmbH is amended as follows: (a) point 3 is amended as follows: (i) the following rows are inserted in the appropriate alphabetical order: Bhutan BT-BIO-134 x   x   Indonesia ID-BIO-134 x   x   Mauritius MU-BIO-134 x   x   Nigeria NG-BIO-134 x   x   Senegal SN-BIO-134 x x  x   Sri Lanka LK-BIO-134 x   x   Uganda UG-BIO-134 x   x   (ii) in the row concerning Brazil, a cross is added in columns A and D; (iii) in the row concerning Madagascar, a cross is added in column B; (iv) in the row concerning Mali, a cross is added in column D; (v) in the row concerning Morocco, a cross is added in column B; (vi) in the row concerning Serbia, a cross is added in column B; (vii) in the row concerning Tanzania, a cross is added in column B; (viii) in the row concerning the United Arab Emirates, a cross is added in column A; (b) in point 4, the word wine is deleted. (24) In the entry relating to Letis S.A., in point 3, the following rows are inserted in the appropriate alphabetical order: Cayman Islands KY-BIO-135 x  x   Ecuador EC-BIO-135 x   x   Mexico MX-BIO-135 x      (25) In the entry relating to NASAA Certified Organic Pty Ltd, in point 3, the following row is inserted: China CN-BIO-119 x   x   (26) In the entry relating to Onecert, Inc., in point 3, the row for Nepal is replaced by the following: Nepal NP-BIO-152 x   x   (27) In the entry relating to Organic Control System, in point 3, the following row is inserted: Montenegro ME-BIO-162 x   x   (28) In the entry relating to Organic Standard, point 3 is amended as follows: (a) the following rows are inserted in the appropriate alphabetical order: Armenia AM-BIO-108 x   x   Azerbaijan AZ-BIO-108 x   x   Georgia GE-BIO-108 x x  x   Kazakhstan KG-BIO-108 x   x   Kyrgyzstan KZ-BIO-108 x   x   Moldova MD-BIO-108 x   x   Russia RU-BIO-108 x   x   Uzbekistan UZ-BIO-108 x   x   (b) in the row concerning Belarus, a cross is added in columns C, D, E and F; (c) in the row concerning Ukraine, a cross is added in columns C, E and F. (29) In the entry relating to OrganizaciÃ ³n Internacional Agropecuaria, point 3 is replaced by the following: 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Argentina AR-BIO-110   x x   Bolivia BO-BIO-110 x   x   Brazil BR-BIO-110 x  x x   Mexico MX-BIO-110 x   x   Panama PA-BIO-110 x   x   Paraguay PY-BIO-110 x   x   Uruguay UY-BIO-110 x x x x   (30) The entire entry relating to SGS Austria Controll-Co. GmbH is deleted. (31) In the entry relating to Soil Association Certification Limited, in point 3, the following rows are inserted in the appropriate alphabetical order: Algeria DZ-BIO-142 x   x   Bahamas BS-BIO-142 x   x   Hong Kong HK-BIO-142 x   x   Malawi MW-BIO-142 x   x   Samoa WS-BIO-142 x   x   Singapore SG-BIO-142 x   x   Vietnam VN-BIO-142 x   x   (32) In the entry relating to Suolo e Salute srl, in point 3, the row concerning Serbia is deleted. (33) In the entries relating to Abcert AG, Agreco R.F. GÃ ¶derz GmbH, Albinspekt, Argencert SA, Australian Certified Organic, Bioagricert Srl., BioGro New Zealand Limited, Bio Latina Certificadora, Bolicert Ltd, Caucacert Ltd, CCOF Certification Services, CCPB Srl, CERES Certification of Environmental Standards GmbH, Certificadora Mexicana de productos y procesos ecolÃ ³gicos S.C., Certisys, Control Union Certifications, Doalnara Certified Organic Korea, LLC, Ecocert SA, Ecoglobe, Ekolojik Tarim Kontrol Organizasyonu, Florida Certified Organic Growers and Consumers, Inc. (FOG), DBA as Quality Certification Services (QCS), IBD Certifications Ltd, IMO Control LatinoamÃ ©rica Ltda., IMO Control Private Limited, Indocert, IMOswiss AG, International Certification Services, Inc., Istituto Certificazione Etica e Ambientale, Japan Organic and Natural Foods Association, LACON GmbH, Letis S.A., NASAA Certified Organic Pty Ltd, Ã koP Zertifizierungs GmbH, Onecert, Inc., Oregon Tilth, Organic agriculture certification Thailand, Organic Certifiers, Organic crop improvement association, Organic Standard, OrganizaciÃ ³n Internacional Agropecuaria, Organska Kontrola, QC&I GmbH, Quality Assurance International, Soil Association Certification Limited, Suolo e Salute srl and Uganda Organic Certification Ltd, point 5 is replaced by the following: 5. Duration of inclusion: until 30 June 2018. (1) This designation is without prejudice to positions on status, and is in line with UNSCR 1244/1999 and the ICJ Opinion on the Kosovo declaration of independence.